 Case 5:20-cr-50072-TLB Document 14           Filed 01/06/21 Page 1 of 1 PageID #: 36




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                             CASE NO. 5:20-CR-50072

ANGEL CAMERON                                                              DEFENDANT


                                         ORDER

       Currently before the Court is the Report and Recommendation (Doc. 13) filed in

this case on December 29, 2020, by the Honorable Erin L. Wiedemann, Chief United

States Magistrate Judge for the Western District of Arkansas. Both parties have waived

the right to object to the Report and Recommendation for the purpose of expediting

acceptance of the guilty plea in this matter. (Doc. 13, ¶ 5).

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows:   the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, Defendant’s guilty plea is accepted. The

written plea agreement will be subject to final approval by the undersigned at sentencing.

       IT IS SO ORDERED on this 6th day of January, 2021.



                                                 _/s/ Timothy L. Brooks______________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE
